                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In Re: Robert Parker                 :       Case No. 21-50853
                                     :
       Debtor                        :       Chapter 7
                                     :
                                     :       Judge John E. Hoffman, Jr.
                                     :       Debtor’s Withdrawal of Motion For Redemption
                                     :       Doc. #18


       Now comes the Debtor Robert Parker, Jr. and hereby withdrawals his Motion For

Redemption (Doc. #18)

                                                    Respectfully Submitted,


                                                    /s/ Herbert N. Strayer, Jr.
                                                    Herbert N. Strayer, Jr. 0075854
                                                    1071 S. High Street
                                                    Columbus, OH 43206
                                                    Tel: 614-378-2262
                                                    Fax: 614-372-8775
                                                    Email: hstrayer@strayerlegal.com
                                                    Counsel for Robert Parker


                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing withdraw was served electronically on May 28, 2021
through the Court’s ECF System on all ECF participants registered in this case at the e-mail
address registered with the court.

And by First Class Mail on the Following:

Robert Parker, 183 Redwood Drive, Marysville, OH 43040
American Honda Finance, PO Box 16088, Irving TX, 75016-8088


                                                            /s/ Herbert N. Strayer, Jr.
                                                            Herbert N. Strayer, Jr.
